Beck, J.,
dissenting. I am of the opinion that it is clearly inferable from the terms of the contract that the plaintiff had the option to pay the entire purchase-price in cash, or the sum of $20,000, and give notes for equal amounts, with interest at seven per cent, from date of their execution, payable in one, two, three, and four years, for the balance. And thus construed, the contract is not indefinite, and a breach thereof is sufficiently alleged to withstand a general demurrer.
Action for breach of contract. Before George P. Munro, judge pro hac vice. Schley superior court. May 21, 1915.
Wallis & Fort and C. B. McCrory, for plaintiff in error.
Shipp & Sheppard and J. H. Cheney, contra.